MEMORANDUM **
Maria Eugenia Cintora de Castillo, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (BIA’s) decision summarily affirming the immigration judge’s (IJ’s) denial of her application for cancellation of removal and denying her motion to remand based on ineffective assistance of counsel. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.
The IJ denied Cintora de Castillo’s application for cancellation of removal because she failed to demonstrate the requisite good moral character. The IJ’s oral decision reflects that this determination was discretionary. We lack jurisdiction to review discretionary moral character determinations and therefore dismiss this portion of the petition for review. See Moran v. Ashcroft, 395 F.3d 1089, 1091 (9th Cir.2005); Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003); cf. Kalaw v. INS, 133 F.3d 1147, 1151 (9th Cir.1997).
*649We review for abuse of discretion the denial of a motion to remand. Malhi v. INS, 386 F.3d 989, 993 (9th Cir.2003). Cintora de Castillo’s motion raised an ineffective assistance of counsel claim based on an attorney’s alleged failure to pass along to the IJ certain “orders dismissing the criminal matters” alleged by the government, but on appeal Cintora de Castillo neither provided the BIA with those documents nor described their contents with any specificity. She therefore has not “develop[ed] an adequate factual basis for the BIA to adjudicate the claim,” Ray v. Gonzales, 439 F.3d 582, 588 (9th Cir.2006), or met her burden of showing prejudice, see Iturribarria v. INS, 321 F.3d 889, 899-900 (9th Cir.2003). Accordingly, the BIA did not abuse its discretion in denying the motion to remand. Ray, 439 F.3d at 587-88.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.